265 F.2d 927
DARI-DELITE OF TENNESSEE, INC., H. E. Myers, Dari-Delite,Inc., Ross Systems and Harold B. Porter, Appellants,v.DAIRY GOLD, INC., Appellee.
No. 13682.
United States Court of Appeals Sixth Circuit.
April 15, 1959.

Hooker, Keeble, Dodson & Harris and Ralph F. Staubly, Nashville, Tenn., for appellant.
Waller, Davis & Lansden, Nashville, Tenn., Miller, Martin, Hitching & Tipton, Chattanooga, Tenn., for appellee.
Before McALLISTER and MILLER, Circuit Judges, and MATHES, District judge.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties, and the arguments of counsel in open court, and the Court being duly advised, now, therefore,


2
It is ordered, adjudged and decreed that the judgment of the District Court confirming the Special Master's Report is hereby affirmed.  Enterprise Mfg. Co. v. Shakespeare Co., 6 Cir., 141 F.2d 916; Alliance Securities Co. v. DeVilbliss Mdg. Co., 6 Cir., 76 F.2d 503; Mathey v. United Shoe Machinery Corporation, D.C.Mass., 54 F. Supp. 694; DeVries v. Meyering Land Co., 248 Mich. 128, 226 N.W. 824.